Exhibit 10.5 April 8, 2010 DirecTV, Inc. 2230 East Imperial Highway El Segundo, CA90245 Attention:Toby Berlin Dear Toby: Reference is made to that certain Amended And Restated Affiliation And License Agreement For DTH Satellite Exhibition Of Programming between DirecTV, Inc. ("Affiliate") and Playboy Entertainment Group and Spice Hot Entertainment, Inc. ("Programmer") made as of August 1, 2007 as extended by the Letter Agreements dated October 12, 2009, November 13, 2009, December 14, 2009, January 14, 2010, February 12, 2010, and March 11, 2010 (the "Agreement"). Except as modified expressly below, all terms of the Agreement are hereby ratified and remain in full force and effect.All capitalized terms used herein shall have the meanings ascribed to them as set forth in the Agreement. Affiliate and Programmer hereby agree to extend the Term of the Agreement as set forth in Paragraph 6.(a) through the earlier of the parties entering into a replacement agreement or July 14, 2010. Very truly yours, PLAYBOY ENTERTAINMENT GROUP, INC. SPICE HOT ENTERTAINMENT, INC. /s/ Roy Liebrecht /s/ Roy Liebrecht By: Roy J. Liebrecht By: Roy J. Liebrecht Title: Vice President Title: Vice President Business & Legal Affairs Business & Legal Affairs ACCEPTED AND AGREED: DIRECTV, INC. By: /s/ Toby Berlin Title: Vice President Programming Acquisitions MSO #7975
